91 Ga. App. 519 (1955)
86 S.E.2d 536
HALE
v.
CHATHAM.
35549.
Court of Appeals of Georgia.
Decided February 25, 1955.
Fraser & Shelfer, for plaintiff in error.
Wright, Oxford & Love, Clifford Oxford, contra.
TOWNSEND, J.
An action brought by a real-estate broker to recover damages for breach of an alleged contract for commissions is subject to *520 general demurrer when it fails to allege that the broker has fully complied with the license laws of this State. (Regarding the necessity for license, see Code § 84-1413.) It is immaterial whether the point was argued and considered in the trial court or not. Cline v. Crane, 90 Ga. App. 192 (82 S.E.2d 175); Mayo v. Lynes, 80 Ga. App. 4 (55 S.E.2d 174); Moody v. Foster, 74 Ga. App. 829 (3) (41 S.E.2d 560). Accordingly, the petition here by a real-estate broker, seeking to recover commissions on an alleged exclusive listing contract, but failing to allege that the broker was legally licensed as such, was subject to general demurrer, and the trial court erred in overruling the same.
Judgment reversed. Gardner, P. J., and Carlisle, J., concur.